           Case 1:20-cv-00982-LJL Document 22 Filed 04/27/20 Page 1 of 1
                    Law Offices of Colin Mulholland
                                       Employment and Civil Litigation

30-97 Steinway Street.                                                                    Telephone: (347) 687-2019
Suite 301-A                                                                              cmulhollandesq@gmail.com
Astoria, NY 11103              Application for adjournment GRANTED. The Initial
                               Pretrial Conference is RESET for June 29, 2020 at
                               10:30 a.m. and will proceed telephonically. Parties are       April 27, 2020
                               directed to call (888) 251-2909 and use access code
Honorable Lewis J. Liman       2123101.
United States District Judge
500 Pearl Street
New York, NY 10007             4/27/2020


                         Re: Lazo v. Valdome, Inc., et al. 20-cv-982 (LJL)

Your Honor,

        Plaintiff writes this Court respectfully requesting an adjournment of the currently

scheduled May 4th, 2020 Initial Conference to another date in the last week of June or in

July. In the event the Court grants this motion, the undersigned would further request that

the adjourn date not be June 16th or July 1st, 2020.

        The undersigned has heard from Defendant Nicola Marzovilla since serving this

action. Mr. Marzovilla indicated that he intends to respond either Pro Se or possibly

through an attorney. He cited generally that he has experienced difficulties relating to

restrictions on public life due to COVID-19.

        The undersigned is unclear what choices the other Defendants will make in

responding to this matter, but no doubt COVID-19 has effected them as well.

        Thus, in the interests of efficiency and fair play, Plaintiff would request that the

presently scheduled Initial Conference be adjourned.

        Plaintiff thanks the Court for its attention to this matter

                                                                     /s/Colin Mulholland, Esq.
                                                                     Colin Mulholland, Esq.
                                                                     30-97 Steinway, Ste. 301-A
                                                                     Astoria, New York 11103
                                                                     Telephone: (347) 687-2019
                                                                     Attorney for Plaintiff
